Appeal by defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered June 17, 1984, convicting him of rape in the first degree, upon his plea of guilty, and sentencing him to an indeterminate term of 10 to 20 years’ imprisonment.
Judgment affirmed.
Defendant agreed to a trial by the court pursuant to his signing of a written waiver of a jury trial. Following the complainant’s testimony, he interrupted the trial to enter a plea of guilty. At that time, the court informed him of the ramifications of his plea and the sentence he would receive.
Five months prior to the instant crime, on a plea of guilty to sexual abuse in the first degree, the defendant had received a probationary sentence with the provision that he attend Columbia Presbyterian Hospital for psychiatric treatment. He failed to abide by the lenient terms of his probation. In view of the defendant’s prior history, the sentence herein cannot be considered excessive. Nor was there an abuse of discretion in denying his application to withdraw his plea. We find that the other arguments raised by defendant are without merit. Titone, J. P., Mangano, Weinstein and Kunzeman, JJ., concur.